     Case 2:17-cv-02937-RFB-BNW Document 13 Filed 04/15/20 Page 1 of 2



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                         DISTRICT OF NEVADA

8                                                    ***

9     DAVID L. DEARING,                                      Case No. 2:17-cv-02937-RFB-PAL

10                                         Petitioner,                      ORDER
             v.
11
      SHERIFF JOE LOMBARDO, et al.,
12
                                        Respondents.
13

14

15          This is David L. Dearing’s pro se 28 U.S.C. § 2254 petition for a writ of habeas corpus

16   (ECF No. 5). Dearing sought to serve the petition on Clark County Sheriff Joe Lombardo.

17   However, the summons was returned unexecuted twice because Dearing failed to furnish the U.S.

18   Marshal with the required USM-285 form and then failed to furnish the USM-285 form again

19   when the court gave him a second opportunity (see ECF Nos. 6, 7, 8, 9, 10, 12). Since that time,

20   petitioner has taken no action and has not contacted the court in any manner. Accordingly, this
     petition is dismissed for failure to comply with this court’s order.
21

22   ...
23
     ...
24

25   ...
26
     ...
27

28   ...
                                                         1
     Case 2:17-cv-02937-RFB-BNW Document 13 Filed 04/15/20 Page 2 of 2



1
             IT IS THEREFORE ORDERED that the petition is DISMISSED with prejudice for
2
     failure to comply with this court’s order.
3
             IT IS FURTHER ORDERED that a certificate of appealability is denied.
4            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and close
5    this case.
6

7            DATED: 15 April 2020.
8

9                                                     RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
